PER CURIAM.
This is an appeal by plaintiff, a passenger who was injured in an automobile accident, from a final judgment against the owner of the automobile. Liability of the owner was founded upon the dangerous instrumentality doctrine. We affirm.
As to one of the points on appeal, we cannot conclude under the facts of this case that the jury had no basis to find plaintiff seventy-five percent comparatively negligent for having knowingly ridden with an intoxicated driver. We have found no merit in the remaining points on appeal.
Affirmed.
LEHAN, A.C.J., and HALL and SAND-ERLIN, JJ., concur.